Citation Nr: 1812767	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-27 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral arm disability.

3.  Entitlement to service connection for bilateral hand disability.

4.  Entitlement to service connection for right shoulder bursitis.

5.  Entitlement to service connection for left shoulder disability (claimed as left shoulder problems).

6.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989 and February 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2017 the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Notably, in January 2017 the Veteran initially presented testimony at a Board video conference hearing before the undersigned Veterans Law Judge.  However, by correspondence dated in February 2017, the Veteran was notified that due to technical difficulties encountered a complete transcript of the January 2017 Board hearing was unable to be produced.  Thus, the Veteran presented testimony at another hearing in August 2017.  

The issue of entitlement to service connection lung cancer has been raised by the record in the Veteran's October 2017 statement and during the August 2017 Board hearing, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate claim forms.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability as defined by VA regulation.

2.  The Veteran's current cervical spine disability did not have onset during active service and was not caused by active service.  

3.  The Veteran's current left shoulder disability did not have onset during active service and was not caused by active service.  

4.  The Veteran has not had a right shoulder disability at any time since contemporaneous to when he filed his claim to the present.  

5.  The Veteran has not had a disability of either arm at any time since contemporaneous to when he filed his claim to the present.  

6.  The Veteran has not had a disability of either hand at any time since contemporaneous to when he filed his claim to the present.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not all met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2017).

2.  The criteria for service connection for a cervical spine disability have not all been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R§§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2017).

3.  The criteria for service connection for left shoulder disability have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for right shoulder disability have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for bilateral arm disability have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for bilateral hand disability have not all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice letters sent to the Veteran in May 2012 and June 2012.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  As discussed in the Board's decision below, during the August 2017 Board hearing the Veteran, and his representative, stated that additional medical evidence requested at the January 2017 Board hearing had since been submitted to the record for consideration.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Finally, a VA examination was not provided, and not required, with regard to the claim for service connection for bilateral hand disability.  VA has no duty to provide examination in this regard because the competent evidence does not show a relevant injury, disease, or event in service related to throat cancer, or manifestation during any relevant presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran's concerning his claim.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to the hands.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

Additionally, hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Veteran contends that service connection is warranted for bilateral hearing loss because he was exposed to hazardous noise during service and he believes there was a decline in his hearing thresholds while in service. 

The Veteran is competent to report observable symptoms and noise exposure; however, he is not competent to diagnose actual hearing impairment, and particularly whether he has a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R § 3.385.

The hearing tests of record are from the Veteran's service records dated in June 1989 and April 1991, and a VA examination in June 2012.  

The June 1989 and April 1991 audiometry record documents the clinician notes that the Veteran was routinely exposed to hazardous noise.  The June 1989 audiology report indicates a finding of mild high frequency hearing loss in the left ear.  However, the subsequent April 1991 separation audiometry report indicates hearing is normal in the right and left ear.  Although this record shows the Veteran was exposed to hazardous noise in service that resulted in hearing loss as shown by the June 1989 audiometry findings, as discussed in detail below, these findings do not establish a hearing loss disability in either ear for VA purposes.  
Pertinent evidence on this issue consists solely of the Veteran's statements, service treatment records, and a June 2012 VA hearing examination.  Specifically, a January 1988 service treatment record shows the Veteran was treated for right ear cerumen impaction due to pain after using a Q-tip for cleaning.

The June 1989 ETS Report of Medical History and April 1991 separation Report of Medical History shows the Veteran denied having hearing loss and the June 1989 and April 1991 Report of Examination shows the Veteran received a normal evaluation for the ears.

Post-service treatment records include a June 2012 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ), which includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 20, 10, 15 and 20 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 10, 15, 5, 10 and 10 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 100 percent for the right ear and 100 percent for the left ear.  The resulting examination report shows the examiner considered the Veteran's reported symptoms.  Following examination, the examiner opined that despite the Veteran's reported communication difficulties of hearing his family members, especially when there is background noise, current examination revealed normal hearing bilaterally.

For the following reasons, the Board finds that entitlement to service connection for bilateral hearing loss is not established.  

At the June 2012 VA examination, the Veteran did not have 40 dB or greater in the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz; or auditory thresholds of 26 dB or greater for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz, and his speech recognition scores were not less than 94 percent.  Thus, these results do not satisfy the VA definition of hearing loss disability.  

Additionally, the Board notes that contrary to the VA examination findings, June 1989 audiometry report indicates a finding of mild high frequency hearing loss in the left ear, which is consistent with the noise exposure reported but inconsistent with the current examination findings of normal hearing bilaterally as indicated by the June 2012 VA examiner.  There is no contrary medical opinion in the evidence of record.  

The Board observes that service connection cannot be awarded where a current disability is not shown during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the preponderance of the evidence is against service connection for bilateral hearing loss; the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.

The Board acknowledges the Veteran's reports that the onset of hearing problems was during military service.  Specifically, that he first experienced difficulty hearing as a result of frequent exposure to helicopter noise and the firing range related to his military occupational specialty (MOS) with an infantry unit.  He explained that his unit flew in helicopters often travelling to and from the field.  During the August 2017 Board hearing the Veteran also testified as to his belief that the VA hearing loss examination was inadequate.  He described that during the examination the examiner placed headphones on his ears while reciting words in which he repeated.  The Veteran explained that the volume of the headphones was very loud and blasting in his ears.  He summarized the experience as "a deaf person could have heard these words."  

The Board has also considered the Veteran's wife's testimony describing the Veteran's difficulty hearing.  These statements are consistent with those noted on the June 2012 VA Hearing Loss DBQ.

A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether the Veteran has a hearing loss disability, is not a simple question subject to non-expert opinion evidence.  Rather, it requires testing by a medical professional as described by regulation.  Thus, the June 2012 VA examiner's conclusion that the Veteran has normal hearing bilaterally is entitled to significant probative weight.  Specifically, the June 2012 VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  These results do not satisfy the VA definition of hearing loss disability.  See id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that auditory thresholds higher than 20 decibels indicate some degree of hearing loss).  

Thus, this opinion outweighs the Veteran's more general lay assertions as to current diagnosis.  The Board has also considered the Veteran's assertion that the hearing test was not adequate.  However, his assertion is based on his subjective view that the sound levels were too high.  In light of the fact that the test was administered by an audiologist and given the basis for the Veteran's assertions, the Board finds that his subjective view that the levels were too high is insufficient for the Board to find that the examination was inadequate.  

III.  Background - Service Connection for Bilateral Arms, Bilateral Hands, Bilateral Shoulders, and Cervical Spine

During the August 2017 Board hearing, the Veteran explained that in approximately May 1987, he first injured his neck, shoulder, arms and hands in service, during air assault school when he was kicked off a tower during an exercise.  He testified that during the exercise he was to face forward and repel down a tower.  In preparing to do so, the Veteran explained the air assault sergeant kicked him causing him to crash into a wall injuring his neck and shoulder blade areas.  He stated that he has experienced numbness in his fingers and hands, as well as neck and shoulder problems from that time to the present.  The Veteran also testified that during service he served with an infantry unit and they were often in the field, hiking with heavy loads.  He testified to his belief that carrying heavy equipment to include an aid bag, rucksack, and M-16, caused further injury and that he eventually had surgery on both the right and left shoulders.  He testified that the symptoms have continued for the past 30 years since service discharge and never went away.  The Veteran's wife also testified to describe symptoms of the Veteran's conditions, particularly his difficulties with driving long distances and lifting anything above his shoulders.  

In this case, the preponderance of evidence is against a finding that the nexus element has been met, to include consideration of presumptive service connection.  

The Veteran has been diagnosed with cervical spine degenerative joint disease and impingement syndrome and rotator cuff tear of the left shoulder satisfying the first element of a service connection claim.  

Pertinent evidence of record includes service treatment records and post-service VA and private treatment records.  The service treatment records do reflect the Veteran sought treatment for pain in the shoulders and neck, and numbness and tingling in the hands and fingers.  Also, on the June 1989 and April 1991 Reports of Medical History, the Veteran checked "YES" indicating having or having had arthritis, rheumatism, or bursitis, and painful or trick shoulder or elbow.  A June 1989 and April 1991 separation examination report notes the examiner gave a normal clinical evaluation with regard to any relevant system or anatomy, noting the Veteran's reports of right shoulder bursitis and numbness in right hand, the April 1991 examiner concluded that right shoulder bursitis resolved.  

Specifically, the Veteran's service records include separation examination reports dated in June 1989 and April 1991, and reports of medical history dated in February 1991, June 1989 and April 1991.  These reports note the Veteran checked "YES" indicating having or having had sinusitis, hay fever, back pain, frequent indigestion, arthritis, rheumatism, or bursitis, and painful or trick shoulder or elbow.  Additionally, the Veteran was placed on physical profile in April 1989 for radiculopathy at C-7 and again in May 1989 for resolving radiculopathy at C-7.

A June 1988 service treatment record documents the Veteran reported with complaints of right shoulder pain on motion at the AC joint.  The clinician notes reflect the Veteran reported pain for the past three weeks and denied any acute trauma or previous history of trauma.  The diagnosis was possible bursitis.  June 1988 right shoulder x-rays were negative.  The clinician's assessment was muscle strain versus bursitis.

A March 1989 service treatment record indicates the Veteran presented with complaints of pain with radiculopathy to the bilateral shoulders and numbness and tingling to the third, fourth, and fifth fingers of the right hand; stiff neck; and numbness of the arms for the past six months.  X-rays were normal.  The clinician concluded that the Veteran had residuals of thoracic outlet syndrome versus muscle strain and, concerning the right shoulder the diagnosis was muscle strain versus bursitis.  He was also placed on physical profile in April 1989 and May 1989 for resolving C-7 radiculopathy.

A March 1989 service treatment record shows the Veteran reported with complaints of back pain for the past three weeks.  The clinician noted the Veteran's reports of pain radiating to the right and left shoulders associated with numbness and tingling in the third and fourth fingers of the right hand.  The clinician further noted the Veteran reported he was involved in a motor vehicle accident four years earlier in which he strained his back.  He also reported neck stiffness and that his arms become numb when sleeping on his side and symptoms have become worse in the past six months.  

A March 1989 service treatment record shows possible impingement of rotator cuff.  However, EMG was conducted and identified normal right upper extremity.

A March 1989 service treatment record also indicates the Veteran presented with complaints of pain in the cervical spine.  The assessment was possible degenerative process versus radiculopathy at C6-C7.

A May 1989 service treatment record indicates the Veteran reported right shoulder pain since wearing a ruck pack and also that his entire arm is numb if he sleeps on his right shoulder.  

A June 1989 service treatment record shows the Veteran was seen at orthopedics due to right shoulder/arm pain and cervical radiculopathy.  He also reported pain in the fourth and fifth fingers for the past four to six months.  The clinician noted there was no specific injury but noted involvement in motor vehicle accident 4 years prior.  A June 1989 EMG identified normal upper extremity and the clinician concluded that cervical pain had resolved.  The concluding assessment indicates resolved C-7 radiculopathy.

The Veteran was afforded VA examination of the shoulders and arms to determine the etiology of any shoulder or arm disorder.  On VA examination in June 2012, the examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting examination report notes the Veteran reported that he first injured his shoulders, arms, hands, and neck during military service.  

With respect to service connection for the bilateral shoulders, the resulting Disability Benefits Questionnaire (DBQ) documents the examiner noted right shoulder bursitis diagnosed in 1990, and left shoulder condition with previous Mumford's procedure first diagnosed in 1987.  The examiner diagnosed postoperative status left shoulder probable prior Mumford procedure and a normal right shoulder as identified by x-rays in June 2012.  The examination report notes the Veteran's reported history of a work related left shoulder injury last year.  He explained he injured his left shoulder while closing a valve in the plant.  His shoulder was strained as identified by x-rays and treated with physical therapy through worker's compensation.  He had not been seen by orthopedics since that time.  The DBQ also indicates the he reported that right shoulder pain began in the 1990's as a result of protecting his left shoulder.  Further, the Veteran reported that he had not been treated for the right shoulder at all and had no current diagnosis.

Following examination, the practitioner opined that it was less likely than not (less than 50 percent probability) that a right shoulder condition was incurred in or caused by the claimed in-service injury, event or illness as there is no diagnostic evidence of any pathology related to the right shoulder.  The practitioner explained that the evidence of record shows the Veteran has not sought treatment for right shoulder problems since service discharge nearly 21 years ago.  The examiner opined the Veteran's reports of right shoulder pain in-service in 1988 as well as a diagnosis of bursitis, was acute and resolved, pointing out the service treatment records were devoid of any right shoulder problems since the June 1989 ETS examination noting occasional right shoulder bursitis.  The practitioner concluded this is also consistent with the most recent June 2012 x-ray findings of a normal right shoulder.  

With respect to the left shoulder, the resulting DBQ documents the examiner opined that it was less likely than not (less than 50 percent probability) that current left shoulder condition was incurred in or caused by the claimed in-service injury, event or illness but rather incurred post-service discharge following a work related injury.  In so finding, the practitioner explained that service treatment records are devoid of any diagnosis of the left shoulder and post-service evidence include workers compensation documentation indicating that in August 2011 the Veteran was diagnosed with left shoulder muscle strain, which the treating practitioner concluded was a new strain to a previously recovered injury.

With respect to the cervical spine, the resulting DBQ documents the examiner diagnosed cervical spine moderate degenerative joint disease as identified by x-rays in June 2012.  Following examination, the practitioner opined that it was less likely than not (less than 50 percent probability) that cervical spine condition was incurred in or caused by the claimed in-service injury, event or illness.  The practitioner explained that the evidence of record shows the Veteran sought treatment in-service for complaints of stiff neck in 1989, pointing out the service treatment records were devoid of any neck problems since this time.  The practitioner explained that the evidence of record shows the Veteran has not sought treatment following the 1989 in service complaints.  The practitioner concluded this is also consistent with the April 1991 separation examination findings of a normal examination as well as no medical evidence of a neck condition until nearly 24 years post-service discharge.  

With respect to any additional disorders of the bilateral arms, the resulting Shoulder and Arm DBQ documents a July 2012 EMG study report, which identified no neurological or pathological findings related to the arms, elbows, or wrists.  Following examination, the practitioner concluded that the cervical spine problem was the etiology of the Veteran's complaints of numbness and tingling. 

Additional medical evidence received in January 2017 includes private treatment records.  Specifically, private treatment records from Dr. C.E. dated in November 2010 shows the Veteran was treated for osteoarthritis and left shoulder pain.

Concerning the cervical spine, additional medical evidence received in January 2017 includes private treatment records.  Specifically, a letter dated in October 2001 from Dr. G.L.C. states the Veteran is diagnosed with degenerative spondylosis of the cervical spine as identified by radiology report.  Dr. C. explained that cervical spine pain started in his mid-30's and have become persistent and gradually progressive.  There is no associated etiology opinion.

A May 2000 private radiology report from Floyd Memorial Hospital and Health Services identified degenerative changes of the cervical spine at C5-6 and C6-7.  X-rays of the cervical spine were normal.

Concerning the left shoulder, an August 2011 private treatment record from Occupational Medicine Physicians documents the Veteran's workman's compensation visits related to a left shoulder injury while using a valve ranch to close a large valve.  He was diagnosed with left shoulder pain/strain.  The clinician opined that left shoulder strain occurred at work and assessed this injury to be a new strain to a previously injured and recovered shoulder injury.

A December 2011 private MRI from Priority Radiology identified small joint effusion described as nonspecific and "could be degenerative, inflammatory or infectious is less likely", degenerative change of the labrum, mild degenerative change glenohumeral joint, status post acromioplasty.  The clinician notes document that current MRI results were compared with shoulder radiograph conducted in August 2011 from Floyd Memorial Hospital.  Additionally, the clinician noted the Veteran's history of shoulder pain, an injury in August 2011, and a left clavicle resection in 1995.

A December 2013 private treatment record from Orthopedic Surgeons of Southern Indiana documents the Veteran was diagnosed with impingement syndrome and rotator cuff tear of the left shoulder.  There is no associated etiology opinion.

A January 2014 private operative report from Physicians' Medical Center documents the Veteran underwent arthroscopy of the left shoulder to treat rotator cuff tear.  A May 2014 private operation report from Clark Memorial Hospital indicates the Veteran underwent open acromioplasty, distal clavicle to treat right shoulder, partial rotator cuff tear.

IV.  Analysis

A.  Cervical Spine and Left Shoulder

The Veteran has been diagnosed with cervical spine degenerative joint disease and left shoulder impingement, rotator cuff tear satisfying the first element of a service connection claim.  

For the following reasons, the Board finds that entitlement to service connection for cervical spine and left shoulder disabilities is not warranted.  The Board acknowledges the Veteran's reports that the onset of cervical spine and left shoulder problems was during military service.  Specifically, that in approximately May 1987 he injured his cervical spine and left shoulder in-service during an exercise in air assault school.  He also reported since that time, he has continued to have the same cervical spine and left shoulder pain.  In this regard, given the following reasons, the record tends to show that the Veteran is not an accurate historian.  

In assessing the Veteran's credibility regarding his symptoms of neck and left shoulder the Board looks to the consistency of his statements and clinical histories.  First, the Board finds the opinion of the June 2012 VA examiner highly probative evidence against these claims.  The examiner provided a compelling explanation - that it is more than likely that current left shoulder condition is not related to injury in service but instead a result of left shoulder work injury in August 2011 and, cervical spine degenerative joint disease resolved in service, as documented by the service treatment records and also the April 1991 normal separation examination.  In so finding, the examiner considered the Veteran's symptoms in service referencing his reports that he developed neck stiffness and left shoulder pain in service and saw a doctor for these conditions.  This is sufficient for the Board to conclude that the question of the Veteran's condition during service was sufficiently considered by the examiner.

Second, although the Veteran states that he continued to have symptoms of pain after his in-service injury in May 1987, despite his reports, his service treatment records do not document he sought treatment again after the reports of resolving radiculopathy at C-7 in May 1989; or that he ever reported for treatment for left shoulder pain or problems after the reports of bilateral shoulder pain in March 1989.  Especially considering three months thereafter he completed a report of medical history and underwent examination as noted by the June 1989 ETS reports of medical history and examination, and he returned to service in February 1991, less than a year and half after that.  The Board finds this is consistent with the service treatment records dated in June 1989 showing the clinician concluded that cervical pain had resolved to include a June 1989 EMG, which identified normal upper extremity.

In this regard, near the time of separation in August 1989, a June 1989 and April 1991 report of medical history for ETS documents the Veteran checked "YES" to having or having had painful of trick shoulder or elbow, and arthritis, rheumatism, or bursitis.  The examiner's notes indicate the Veteran was attending physical therapy for numbness in the fourth and fifth fingers of the right hand also noting bursitis in the right shoulder.  He made no mention of his neck problems or those related to the left shoulder at the time of separation from service when he completed the report of medical history.  

Third, the record shows the first evidence of clinical diagnosis for any associated cervical spine condition was a letter dated in October 2001 from Dr. G.L.C., which states the Veteran was diagnosed with degenerative spondylosis of the cervical spine as identified by radiology report.  Dr. C. explained that cervical spine pain started in his mid-30's and have become persistent and gradually progressive.  There is no associated etiology opinion.

The Board has considered the Veteran's statement that he did suffer symptoms continuously since his in-service treatment for cervical spine radiculopathy at C-7.  As discussed above, service records noted as resolving on the May 1989 physical profile and as shown by the June 1989 ETS examination report documenting the examiner's normal examination findings, it is highly unlikely that there would be no documented retrievable evidence of treatment until nearly 12 years later if he indeed continued to have symptoms.  Likewise, the Board has considered the Veteran's statement that he also injured his left shoulder in service and suffers symptoms continuously since his May 1987 in-service injury in air assault school; it is highly unlikely that there would be no documented retrievable evidence of treatment until August 2011, over 20 years following service discharge, if his statements were accurate.

In this regard, the Board finds probative evidence against the Veteran's claims to include the June 1989 in-service EMG, which identified normal upper extremity and also documents the clinician's conclusion that cervical pain and radiculopathy had resolved, and the April 1991 separation examination report of the upper extremities, which reflects the judgment of a competent medical professional that the Veteran did not have in-service problems warranting a diagnosis of any condition related to the cervical spine.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim.  

Although the Veteran states that the onset of left shoulder pain was in approximately 1987, and he underwent left shoulder surgery in 1995, he made no mention of his left shoulder at the time of separation from service when he completed the report of medical history.  The first competent medical evidence of clinical diagnosis of the left shoulder or any associated condition was a private treatment record from Occupational Medicine Physicians dated in August 2011 related to a worker's compensation claim, which documents the Veteran's workman's compensation visit related to a left shoulder injury.  Specifically, the August 2011 treatment record documents the Veteran used his left arm to close a large valve with a valve ranch.  He was diagnosed with left shoulder pain/strain.  The treating clinician opined that left shoulder strain occurred at work describing the injury as a new strain to a previously injured and recovered shoulder injury.

This is nearly 20 years following service discharge separation.  The Board has considered the Veteran's statement that he received treatment shortly after service resulting in clavicular resection at Clark Memorial, private hospital, and that the practitioner's records are not available.  In this regard, the Board is not rejecting the Veteran's reports of continuous symptoms of neck and left shoulder pain since service as not credible based on lack of corroborating medical evidence.  Rather, this determination is based on comparison of the Veteran's reports for his claim with his reports at other times as to the existence and timing of his symptoms, as well as a lack of reports in certain records where they would be expected.  For instance, during military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As such, the Board has considered the Veteran's assertions and acknowledges the Veteran's contentions of when his symptoms arose, and also the testimony of the Veteran's wife and the October 2011 statement from fellow service member, Mr. M.F. but affords them only the most minimal of probative value.  Specifically, during the Board hearing the Veteran explained that he simply considered the in-service injury in May 1987 as just a crash into the wall.  He explained that as an air assault unit, it was important to get through air assault school without being set back in training so he elected not to seek treatment at that time.  He further explained that his MOS was combat medic in a medical platoon assigned to an infantry unit.  Therefore, it was easy to seek out the physician assistant responsible for the platoon's medical procedures and he continued to treat symptoms with ibuprofen.  He explained that he successfully completed air assault school and the incident did not appear to be an issue at that time.  In his October 2011 statement Mr. F. stated that he served with the Veteran and as First Sergeant it was his duty to review all soldiers with physical limiting profile and during this time, the Veteran sought treatment and required a profile limiting his physical duties due to ailments in both shoulders.  

With respect to the Veteran's reported history, under certain circumstances, lay statements may be sufficient for disability claims by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to testify to factually observable injuries and treatment, the timing of the observable symptoms of his disabilities, and receipt of medical treatment because these are observable by an individual's own senses and within the realm of knowledge of a lay person.  Id.  These reports must be considered with the entire record evidence.  However, the Board finds the specific, reasoned opinions of the VA examiners, and the objective evidence of the trained medical professionals, who reviewed the Veteran's claims file and examined him, to be of greater probative weight than the more general lay assertions.

A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether a specific incident in service nearly 20 years ago of neck stiffness and resolved radiculopathy and shoulder pain, leads to current disability, is not a simple question subject to non-expert opinion evidence.  Thus, the Veteran's reported history, when considered with the medical evidence of record, and in the context of the record, as a whole, is more probative than the Veteran's general lay statements.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion in the evidence of record.  Notably, the October 2001 statement from Dr. C. indicates the Veteran has a 30 year history for clavicle pain.  However, there is no associated etiology opinion.

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  However, other than the Veteran's statements, there is no indication of a direct link between the Veteran's current neck and left shoulder disabilities and service.  There is no medical evidence providing a nexus to service.  Other than the reports of continuous symptoms, which the Board finds less probative for the reasons already stated, his opinion is that of a lay person regarding a nexus.  

Given the above, the Board finds that the most probative evidence of record shows that the Veteran does not have a current cervical spine or left shoulder condition that is due to incident during service and did not begin in service.  Specifically, the June 2012 examination reports regarding the etiology of the Veteran's cervical spine or left shoulder conditions weigh against his claims.  The examination reports indicate the examiner reviewed the overall clinical data and concluded that the post-service treatment demonstrates that in-service cervical condition of C-7 radiculopathy noted in March 1989 and having resolved in June 1989, was not severe in nature to result in any chronic disability of the cervical spine currently diagnosed.  The June 2012 VA practitioner explained that the evidence of record shows the Veteran has not sought treatment since the 1989 in service complaints and treatment.  The practitioner concluded this is also consistent with the April 1991 separation examination findings of a normal examination as well as no medical evidence of a neck condition until nearly 24 years post-service discharge.  

Concerning the left shoulder condition, the June 2012 VA examiner concluded that the despite the Veteran's reports of left shoulder injury in-service, the first evidence of treating left shoulder or any associated condition was a private treatment record dated in August 2011 related to a worker's compensation claim diagnosis muscle strain.  This is nearly 20 years following service discharge separation.  The examiner concluded this is also consistent with the July 1989 and April 1991 separation examination findings of a normal exam and the Veteran's associated medical history reports, which is devoid of any reports indicating ongoing left shoulder problems.  Noting the Veteran's reports of clavicle surgery in 1995, the examiner concluded that the Veteran's left shoulder injury diagnosed in August 2011, many years following service discharge, was related to his worker's compensation injury incurred while tightening a valve.  The June 2012 VA examiners opinion is entitled to significant probative weight because the examiner explained the reasons for her conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this regard, if the Veteran had been experiencing recurrent symptoms of left shoulder problems during service, it would be reasonable to infer that he would have reported such symptoms during the July 1989 report of medical history and examination and his April 1991 separation report of medical history, especially because he did report to medical for his in March 1989 with complaints of bilateral shoulder pain but thereafter did not report having left shoulder problems until nearly 20 years after service discharge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination).  Thus, the fact that the Veteran did not report having any problems related to the left shoulder for many years post-service separation, when he presently contends that he has experienced left shoulder pain since service weighs against any assertion that these symptoms began during service and continued after service.  

The probative evidence of record indicates that the Veteran does not have a cervical spine or left shoulder disability related to incident in service.  Specifically, the Veteran's earliest indication of cervical spine and left shoulder diagnoses, as shown by the medical evidence of record, was many years following separation from active service.  The Board notes that this lapse in time weighs against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).  

As explained above, the weight of the evidence shows that the Veteran did not have recurrent or persistent cervical spine and left shoulder symptoms at his service discharge or within one year thereafter; and there was not continuity of symptomatology or degenerative changes to a compensable degree within one year after service.  38 C.F.R. §§ 3.307, 3.309(a) (2017).  

In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Bilateral Hands, Bilateral Arms, and Right Shoulder

Given the above, the Board finds that the most probative evidence of record shows that the Veteran does not have a current right shoulder, bilateral arm, or bilateral hand disability that is due to incident during service and that no such conditions began in service.  In light of the following, the Board finds that entitlement to service connection for right shoulder, bilateral arm, or bilateral hand disabilities is not warranted in this case.

Specifically, the June 2012 examination report regarding the etiology of any condition of the arms and right shoulder weigh against his claims.  The June 2012 VA Shoulder and Arm DBQ indicates the examiner reviewed the overall clinical data and concluded that the post-service treatment demonstrates that in-service right shoulder bursitis noted in 1988 was acute and resolved.  The examiner concluded this is also consistent with the April 1991 separation examination findings of a normal exam and the July 2012 EMG findings of a normal right shoulder.  The June 2012 VA examiners opinion is entitled to significant probative weight because the examiner explained the reasons for her conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With respect to any additional disorders of the bilateral arms, the resulting DBQ documents a July 2012 EMG study report identified no neurological or pathological findings related to the arms, elbows, or wrists.  Following examination, the practitioner concluded that the cervical spine problem was the etiology of the Veteran's complaints of numbness and tingling.  The resulting examination report does not show that conditions of the arms and hands were identified.  This is consistent with the Veteran's reports and medical evidence of record, which do not establish a clinical diagnosis related to the bilateral arms and hands.

The Board acknowledges the Veteran's statements and also the statements of his wife, describing the Veteran's symptoms.  However, other than the Veteran's statements, there is no competent medical evidence providing current diagnosis of right shoulder arms or hands.  With respect to the Veteran's reported history, under certain circumstances, lay statements may be sufficient for disability claims by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to testify to factually observable injuries and treatment, the timing of the observable symptoms of his disabilities, and receipt of medical treatment because these are observable by an individual's own senses and within the realm of knowledge of a lay person.  Id.  These reports must be considered with the entire record evidence.  However, the Board finds the specific, reasoned opinions of the VA examiners, and the objective evidence of the trained medical professionals, who reviewed the Veteran's claims file and examined him, to be of greater probative weight than the more general lay assertions.

In light of the foregoing, the Board finds that service connection for right shoulder, bilateral arm, and bilateral hand disabilities is not warranted.  First, the record does not show a competently diagnosed right shoulder, bilateral arm or bilateral hand disability at any time from contemporaneous to when the Veteran filed his claim to the present.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). As a current disability is required to establish entitlement to service connection for a particular disability, entitlement to service connection for right shoulder, bilateral arm or bilateral hand disability is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral arm disability is denied.

Entitlement to service connection for bilateral hand disability is denied.

Entitlement to service connection for right shoulder bursitis is denied.

Entitlement to service connection for left shoulder disability (claimed as left shoulder problems) is denied.

Entitlement to service connection for cervical spine disability is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


